Citation Nr: 1121652	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-46 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses associated with non-VA hospital treatment provided to the Veteran on May 20, 2009.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1965. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is chronic glaucoma, which has been evaluated as 10 percent disabling since December 24, 1965.

2.  On May 20, 2009, the Veteran returned to a non-VA hospital with a painful and swollen right thumb after that hospital sutured that finger days before.  The non-VA hospital ultimately removed the Veteran's sutures and treated him for a post-operative infection and non-healing surgical wound on the right thumb.  

3.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention on May 20, 2009, would have been hazardous to life or health.

4.  Resolving any doubt in the Veteran's favor, a VA or other federal facility/provider was not feasibly available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on May 20, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act, are met.  38 U.S.C.A. §§ 1154(a), 1725, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

The Veteran seeks payment or reimbursement of unauthorized medical expenses associated with non-VA hospital treatment provided to the Veteran on May 20, 2009.  Given the favorable nature of this decision, there is no prejudice to him regardless of whether VA has satisfied its duties of notification and assistance.

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. §§ 1725 or 1728 and implementing regulations.

The provisions of 38 U.S.C.A. § 1728 provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, non-service- connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  The record reflects that the Veteran's sole service-connected disability is chronic glaucoma, which has been evaluated as 10 percent disabling since December 24, 1965.  Therefore, the threshold criteria for payment or reimbursement under 38 U.S.C.A. § 1728 have not been met.

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2010).

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflected a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may." This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met. Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non- Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The basic facts in this case are not in dispute.  The record reflects that on approximately May 12, 2009, the Veteran presented to Baptist Medical Center South, a non-VA hospital, with a lacerated right thumb after having accidentally cut his thumb with a table saw.  He was treated surgically, by receiving sutures in his thumb.  

On May 20, 2009, the Veteran returned to the non-VA hospital with what he thought was an infection in his right thumb; he reported pain and swelling in his right thumb.  The emergency medical team removed the sutures and debrided the devitalized tissue.  Diagnoses were post-operative infection and non-healing surgical wound.  The discharge summary report reflects that if symptoms worsened, the Veteran should return to the emergency department.  

The Veteran now seeks payment or reimbursement for the medical expenses incurred on May 20, 2009, as a result of the treatment received for the post operative infection and non-healing wound on his right thumb.  

In a July 2009 determination, the VAMC determined the care and services administered on May 20, 2009, were not rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; the Veteran subsequently appealed such decision. 

On his notice of disagreement, received in September 2009, the Veteran explained that on the day in question, he called the primary care office at a VA Medical Center and was advised to return to the non-VA hospital if he anticipated a problem with his finger.  

Initially, the Board notes that the evidence of record shows that the medical treatment for the right thumb infection was provided in a non-VA emergency room, that the Veteran had been enrolled in a VA health care system in the past two years, that he had no other insurance, and that he was personally liable for the cost of treatment.

The primary dispute in this case is whether a medical emergency existed.  As the regulation indicates, an emergency exists if a prudent lay person would have reasonably expected that delay in treatment would have been hazardous to life or health.  The Board notes that the Veteran's statement as to his right thumb pain and swelling is deemed competent and there is no reason to doubt the credibility of such statement.  The Board further finds it reasonable that the VA primary care clinic would advise him to return to the hospital where his thumb was sutured if he was experiencing a worsening of symptoms.  Moreover, the non-VA hospital, after suturing the Veteran's finger, undoubtedly advised him to return, should his symptoms worsen.  Thus, based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a prudent lay person would have believed that a delay in seeking treatment would have been hazardous to the Veteran's health.

The remaining question is whether a VA facility was not feasibly available to him.  The Veteran felt that it would not be a problem to return to the non-VA hospital on May 20, 2009, because the VA primary care clinic advised him to do so.  This is a reasonable reaction given the circumstances of this case.  Thus, the Board concludes that a VA facility was not feasibly available to the Veteran because the non-VA emergency room was closer and available, and actually performed his prior thumb surgery.  

In sum, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health, and that a VA facility was not feasibly available to him.   Accordingly, the Board concludes that the Veteran meets the criteria for payment or reimbursement of the unauthorized medical expenses resulting from the non-VA medical treatment on May 20, 2009.  The benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses associated with non-VA hospital treatment provided to the Veteran on May 20, 2009, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


